                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Jennifer L. Payton,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00574-MOC
                                      )
                  vs.                 )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 26, 2020 Order.

                                               October 27, 2020




        Case 3:19-cv-00574-MOC Document 28 Filed 10/27/20 Page 1 of 1
